Carpenter, J.
concurred.
Randolph, J. The loeus in quo is within the bounds of defendant’s premises, and is no part of the public highway, and although the plaintiff and those under whom he claims have used it as a way from the now residence of the plaintiff to the main public road, for a period considerably more than twenty years without disturbance; yet the time during which the whole 'premises belonged to the same person cannot be reckoned, for a man cannot have a right of way or other easement in his own premises; what he has thereon must be as owner of the premises, and not as appurtenant to the ownership of another. Woolrych on Ways, 70; Gale & Whately on Easements 11; 2 Bing. 83; 1 Bos. & Pul. 371.
*155The severance took place in 1821, and from that time an adverse right of way over the defendant’s premises, commenced and continued until the fall of 1840, the time being less than twenty years, the plaintiff cannot claim the right by prescription, atid neither the deed to him or his grantor gives it in terms; but it is insisted that as the premises with the appurtenances was conveyed, that this right of way, being that used by Schuyler, and those under him for a long time, was transferred by implication, so that the plaintiff must sustain his claim by implied grant or fail in his suit. When one conveys a lot of land in the midst of his field, or in such other situation that the grantee cannot go to and from the same without passing over the land of the grantor, then the grantee will have a right of way from necessity. 3 Kent 388; Clarke v. Cogge, Cro. Jac. 170; 2 Arch. Blk. Com. 35-6 and Note (25).
So where there is a conveyance of a mill or other property that cannot be used without the water or other privileges connected with it, they will of necessity pass with the property to which they are attached. Buckley v. Coles, 5 Taunt. 31; Oakley v. Stanley, 5 Wend. 523. And these will pass either with or without the word appurtenances, or anything equivalent thereto. Gale v. Whately, 46-7, 3 Tyrwhytt, 280.
There is a class of cases where the words “ appurtenant,” or “ appertaining thereto,” are important in giving full effect to a deed, as in a conveyance of a manor or other large real estate, and all other lots or lands or rights appertaining or belonging thereto — new additional property or rights will pass by means of the words, which the courts have construed as if used in the sense of lying along, usually occupied with, &c. Dyer 130; Cro. Eliz. 16; Cro. Chas. 17, 169; 1 Bingh. 483.
The plaintiff cannot sustain his claim to the right of way as growing out of necessity, it is but a mere way of convenience, his whole lot fronts on the same public road, as that to which this carriage-way leads, through his gate and over the premises of the defendant. Such an entrance to his grounds may be convenient and desirable, but not being necessary to the enjoyment of the grounds themselves, do not as a matter of course pass with a deed for the grounds; nor do I see how the usual word appur*156tenances, with the fact of the grantor’s previous use of the passage-way‘can give him a right thereto. The same principle would give him a right to passthrough the defendant’s premises by any other route which his grantor had been accustomed to pass, when he was the owner and possessor of the whole. In Whalley v. Thompson & al. 1 Bos. & Pul. 371, it was held that when one was seised in fee of two adjoining closes A. &. B. over the former of which a way had immemorially been used to the latter, and he devises B. with the appurtenances, that the devisee cannot thereby claim a right of way over A. to B. Eyre, Ch. J., who delivered the opinion of the court, remarking that the word appurtenances would have carried in a devise, an ancient right of way, and that a newly created one would pass by the term “ the way now used.” As the then premises enclosed by the defendant were within the limits of his title, his part of the highway, and although the enclosure obstructed the plaintiff’s passage from his gate to the public highway, yet as the evidence does not shew a title or right of way in him either by grant, prescription, or from necessity, I think the judgment below must be affirmed.
Judgment affirmed.
The Chief Justice, and Justice Neyius did not hear the argument and expressed no opinion.
Cited in Smith v. State, 3 Zab. 717-724; Fetters v. Humphreys, 3 C. E. Gr. 265; Fetters v. Humphreys, 4 C. E. Gr. 476.